Citation Nr: 1700715	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  08-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 24, 2005 for the grant of a total disability rating on the basis of individual unemployability (TDIU).

2.  Entitlement to service connection for hypertension, to include as due to undiagnosed illness.

3.  Entitlement to service connection for diabetes mellitus (hereafter diabetes), to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to August 1992.  He had a period of active duty for training (ACDUTRA) from October 1978 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2007, the RO granted entitlement to a TDIU and assigned an effective date of February 24, 2005.  In June 2010, the RO denied service connection for hypertension and diabetes.

In December 2011 and July 2016, the claims were remanded to ensure the Veteran was scheduled for a hearing before the Board.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not meet the schedular requirements for a TDIU prior to February 24, 2005, and the competent and credible evidence does not indicate the presence of factors necessary for referral for extra-schedular consideration for TDIU prior to February 24, 2005.
2.  Hypertension was not present during active service or within one year of discharge; the evidence is against a finding that hypertension was due to service to include exposure to environmental hazards in the Southwest Asia theater of operations.

3.  Diabetes was not present during active service or within one year of discharge; the evidence is against a finding that diabetes was due to service to include exposure to environmental hazards in the Southwest Asia theater of operations.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 24, 2005 for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).

3.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

With respect to the Veteran's assertion that he is entitled to an earlier effective date, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding the claims for service connection, when in receipt of a claim for benefits, VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant notice was provided to the Veteran in February 2010.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private medical records, Social Security Administration records, VA treatment records, a VA medical opinion regarding hypertension, and statements from the Veteran.  The Board acknowledges the Veteran's request for VA to obtain a medical center study that he believed would support his claims for service connection.  See June 2014 VA 21-4142 Authorization for Release of Information.  While VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim," VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  See 38 U.S.C.A. § 5103A(a)(1) (West 2014); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In a May 2014, the VA encouraged the Veteran to submit the study himself and the Board finds that the duty to assist in that regard is satisfied.

The Board recognizes that the Veteran has not had an examination regarding his claim for service connection for diabetes.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the record demonstrates diagnosis of diabetes nearly 20 years after separation from active duty.  Diabetes is a diagnosed illness and the record does not contain evidence that diabetes is related to Persian Gulf service besides the Veteran's lay statements which, as explained below, are not considered competent.  In addition, arguments regarding diabetes in the DNA of Native Americans are not relevant to the question of whether there may be a nexus between diabetes and military service.  Overall, the Board finds VA does not have a duty to provide an examination as there is sufficient evidence to decide the case without prejudice to the Veteran.

In August 2016, the Veteran testified at a Board hearing.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	Earlier Effective Date for TDIU

The Veteran contends that he is entitled to an earlier effective date for a TDIU because he was unemployable as early as 2000 due to his service-connected psychiatric disability.  The record reflects that the Veteran was granted service connection for a psychiatric disorder in a May 1999 rating decision and in July 2000, the Veteran filed an application for increased compensation based on unemployability due to his psychiatric disability.  The claim was adjudicated and denied in December 2001.  The Veteran did not appeal.  Thereafter, he filed a claim for increased evaluation and additional compensation that was received on February 24, 2005.  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a). 

In this case, prior to February 24, 2005, service connection was in effect for schizoid personality with adjustment disorder and depression rated at 50 percent disabling as well as left inguinal hernia, post-operative and erectile dysfunction both rated as noncompensably disabling.  The schedular requirements for entitlement to a TDIU were not met prior to February 24, 2005, when the Veteran's rating for his service-connected psychiatric disorder was increased to 70 percent. 

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extra-schedular consideration under 38 C.F.R. § 4.16(b).  Significantly, the Board has no power to award a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) in the first instance without referring the claim to VA's Director of Compensation and Pension for such consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a) (West 2014).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2016).  The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998). 

Additionally, relevant to claim such as this one that were filed before March 24, 2015, 38 C.F.R. § 3.157(b) indicated that once a claim for compensation has been allowed, as here, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits. See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  For decisions on or after July 21, 1992, VA treatment records are considered to be in constructive possession of VA adjudicators on the date they were created, regardless of whether they were physically in the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  The date of receipt of claim will be considered the date of receipt of competent evidence from a private provider or layperson that shows a reasonable possibility of entitlement to benefits, and the date of receipt of evidence from state or other institution.  38 C.F.R. § 3.157(b)(2)-(3) (2014).

Pursuant to these regulations, the Board will consider two possible avenues that might reveal that remand for consideration of an earlier effective date pursuant to 38 C.F.R. § 4.16(b) would be appropriate.  First, it must be considered whether at any time between the December 13, 2001 denial of increased ratings and a TDIU and February 24, 2005 the claims file contains treatment records that could be accepted as an informal claim for increased benefits pursuant to 38 C.F.R. § 3.157(b).  If this approach should prove unavailing, the Board will then consider whether entitlement arose within the year prior to the claim for benefits received February 24, 2005 pursuant to 38 C.F.R. § 3.400.

Upon review, the record contains a letter dated October 1, 2004 from a VA physician indicating that the Veteran was unemployable due to psychiatric symptomatology.  The letter was accompanied by treatment records dated in 2000 and 2001.  The letter was marked as received by VA on February 24, 2005.  The October 2004 opinion from the VA clinician was not a report of examination or hospitalization and therefore cannot represent an informal claim for benefits.  38 C.F.R. § 3.157 (2014).  The February 2001 VA record submitted with the opinion in February 2005 was of record and considered at the time of the December 2001 denial of benefits.  The private records were not received until the currently assigned effective date.  

Other records do not indicate examination or hospital admission that would indicate a worsening of service-connected disabilities that could be interpreted as an informal claim.  The Board acknowledges the Veteran's argument at his hearing before a Decision Review Officer in December 2008 that he was incarcerated when the original denial of entitlement to TDIU was rendered in December 2001 and that he was unable to file a claim prior to February 24, 2005 due to his mental capacity while incarcerated and being on psychiatric medication.  However, the record reflects otherwise.  Notification of the original denial was sent to the Veteran and his attorney representative on December 19, 2001.  The next communication from the Veteran was received in April 2003.  This was a request for apportionment of his benefits to his wife while he was incarcerated.  The evidence reflects that the Veteran was represented while in prison and able to send mail in support of any claim he might wish to file or continue.

Overall, the record does not indicate a claim for increase in compensation, either formal or informal, was received between December 13, 2001 and February 24, 2005.  

The December 2001 rating decision is final.  Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The Veteran has not alleged CUE.  In addition, no evidence made it factually ascertainable that the Veteran became unemployable due to service-connected disabilities during the year prior to the February 24, 2005 claim.  This includes the Veteran's own testimony which dates the onset of unemployability more than one year prior to February 2005.  

Based on the foregoing evidence, the Veteran has been assigned the earliest possible effective date as the relevant claim for TDIU was filed in February 2005 and the evidence is against a finding that unemployability onset in the year prior to that claim.  In summary, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date for a TDIU.  As such, the doctrine of reasonable doubt is not for application, and the claim must be denied.  See 38 C.F.R. § 3.102.

	Service Connection for Hypertension and Diabetes

In December 2009, the Veteran filed a statement indicating his belief that his psychiatric disability caused high blood pressure.  In his statement, he argued that he was not notified until 1997 that he had been exposed to sarin gas in the Southwest Asia theater of operations and that he had to wait years for proper diagnosis of his conditions, to include hypertension and diabetes.  In his July 2010 notice of disagreement, he argued that prior to diagnosis his hypertension had been an "undiagnosed illness" for which he should be compensated since he served in the Persian Gulf.  At his hearing before the Board in August 2016, he indicated his belief that hypertension and diabetes were due his heritage as a Native American and that "the trauma" was "moving into [his] DNA from the history, the past history of prejudice, genocide and an attempt to exterminate the Native Americans."  He indicated his mother also had diabetes.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may be granted on a presumptive basis under 38 C.F.R. § 3.309(a) for diabetes or hypertension if either condition manifested to a compensable degree (severe enough to be evaluated at least 10 percent disabling) within 1 year after discharge from active duty.

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).   A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

In adjudicating a claim, the Board must assess the competence and credibility of the evidence, to include statements made by the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this case, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

Here, service records indicate the Veteran served in the Persian Gulf between November 1990 and April 1991.

In May 2011, the Veteran underwent a VA examination.  An opinion was sought as to whether or not hypertension was related to the military or environmental hazards, to include exposure to sarin gas or any other agents due to service in the Gulf War.  The examiner noted that hypertension was diagnosed in approximately 2001 while the Veteran was in prison.  The examiner indicated that the condition of hypertension was less likely than not related to environmental hazards such as sand, sandstorms, sarin gas, munitions, SCUD missile attacks, burning trash, feces, fuel fumes, dust or inoculations which the Veteran indicated he was exposed to while serving in the Persian Gulf.  The examiner indicated he knew of no medical literature or studies that stated that exposure to any of those environmental factors in the Persian Gulf caused hypertension.

The Board acknowledges that the Veteran has not had a VA examination regarding the etiology of his diabetes.  However, as explained previously, the Board finds that an examination is not required because there is enough evidence to decide the claim without prejudice to the Veteran and an examination would not make it more likely that the Veteran's claim would be granted.  Here, the evidence indicates that the Veteran was diagnosed with diabetes in 2009, nearly 20 years after separation from active duty.  In addition, the evidence does not contain, beyond the Veteran's statements, any indication that his diabetes was caused by or is related to any exposures in the Southwest Asia theater of operation or to his psychiatric disability.  As such, there is no duty for VA to obtain an etiology opinion.

To the extent that the Veteran has argued that his hypertension and diabetes were caused or aggravated by his service-connected psychiatric disorder, the Board finds there is no competent and credible evidence suggesting that the Veteran's service-connected disability caused or aggravated hypertension or diabetes apart from the Veteran's own statements.  As such, there is no statutory obligation for the VA to obtain an opinion on the matter.  

The Board acknowledges the Veteran's belief that his hypertension and diabetes should be service connected.  However, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of hypertension or diabetes or a relationship between such conditions and service or service-connected disabilities, which would require more than direct observation to resolve, are not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Rather, such questions are a medical matter requiring someone with medical training to resolve.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on the matter.  

Overall, the Board finds that the criteria necessary to establish service connection for hypertension and diabetes have not been met.  There is no indication of hypertension or diabetes in the Veteran's service treatment records or within one year following his separation from active duty.  A VA examiner also opined that the Veteran's hypertension was not related to his service, to include service in the Persian Gulf War.  As such, service connection on a direct or a presumptive basis must be denied.  In addition, the Veteran did not provide competent or credible evidence indicating that his hypertension or diabetes might be caused by or aggravated by any of his service-connected disabilities and, therefore, service connection on a secondary basis is not warranted.  In addition, hypertension and diabetes are diagnosed illnesses and the evidence is against a finding that either disability was caused by exposures during the Veteran's six months of service in the Persian Gulf.  Lastly, if hypertension and diabetes are related to the Veteran's heritage as a Native American that is not relevant to whether the etiology of those disabilities is linked to the Veteran's military service and, as such, the argument does not serve to support a claim for service connection.

In summary, the preponderance of the evidence is against the claims for entitlement to service connection for hypertension and diabetes.  As such, the doctrine of reasonable doubt is not for application, and the claims must be denied.  See 38 C.F.R. § 3.102.
ORDER

An earlier effective date for the establishment of a TDIU is denied.

Service connection for hypertension is denied.

Service connection for diabetes is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


